DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 6/28/2022 has been entered. The previous objection to the claims is withdrawn in light of applicant’s amendments. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 19-38 are currently pending in this application.
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. With regard to applicant’s argument that Conway does not teach the newly amended and newly added claim limitations, the examiner disagrees. See rejections below for further explanation.
Claim Interpretation
Applicant’s amendments to claim 19 have resulted in the limitation of the augment-securing mechanism no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the amended claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 30, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 26-29, 31-34, and 36-38 are also rejected because they depend from claim 25, 30, and 35, respectively.
The term “generally” in each of claim 25, lines 4 and 7, claim 30, lines 4 and 5, and claim 35, lines 4, 5, and 16, respectively, is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The phrase “can be” in claim 35, line 15, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0180431 A1 to Conway et al. (Conway).
Regarding at least claim 19
Conway teaches systems, devices, and methods for orthopedic implants that include an acetabular shell that is configured to couple with an augment, flange cup, mounting member, or any suitable orthopedic attachment (abstract). 
[AltContent: rect][AltContent: arrow][AltContent: textbox (rim)]
    PNG
    media_image1.png
    404
    484
    media_image1.png
    Greyscale

Conway meets the limitations of an acetabular joint prosthesis for replacing a natural acetabular articular surface on a pelvis (fig. 54), the acetabular joint prosthesis comprising: a prosthetic acetabular cup (584) comprising: a cup bone-facing surface having a convex shape (outer/bone-facing surface is convex) comprising: a rim (see annotated fig. 54 above); a center (the apex of the cup – it is noted that the center as claimed is not structurally defined in relation to any other component and can therefore be interpreted broadly); and a guide feature (track; 586) extending from the rim toward the center; and a cup joint-facing surface having a concave shape (inner/joint-facing surface is concave); an augment (mounting member; 580) comprising: an augment cup-facing surface (surface that mates with the cup) that is securable to the cup bone-facing surface; and an augment bone-facing surface (bottom/lower surface of augment) that, with the augment cup-facing surface secured to the cup bone-facing surface, is configured to face a portion of a pelvis to which the prosthetic acetabular cup is attached (paragraph 0183 discloses that the flange is attachable to a patient’s bone to thereby anchor to the patient’s bone and paragraph 0007 discloses that the flanges provide securement and fixation in and against the ilium region of the pelvis); and an augment-securing mechanism (male dovetail; 581) configured to slidably couple the augment to the guide feature (paragraph 0214 discloses that the dovetail features 581/augment-securing mechanism and 586/guide feature allow the mounting member/augment to rotate and/or translate with respect to the cup 584). 
Conway also teaches that the mounting member/augment (580) may be provided in a number of various shapes, sizes, textures, and configurations for the purpose of filling bone defects and voids of varying degrees and locations with respect to a patient’s anatomy (paragraph 0215). Further, Conway shows at least one embodiment of an augment that comprises a first projection and a second projection defining a gap therebetween (fig. 32). 

    PNG
    media_image2.png
    243
    299
    media_image2.png
    Greyscale

However, Conway does not explicitly teach that the augment of fig. 54 comprises a first projection and a second projection defining a gap therebetween.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the augment shown in fig. 54 of Conway to include a first projection and a second projection defining a gap therebetween, such as the shape shown in fig. 32, in order to fill bone defects and voids of varying degrees and locations with respect to a patient’s anatomy, as taught by Conway. It is also considered to have been an obvious matter of design choice to make the different portions of the augment  of whatever form or shape was desired or expedient, particularly since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that augment comprises a first projection and a second projection defining a gap therebetween, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 20
Conway teaches the acetabular joint prosthesis of claim 19, wherein the first projection and the second projection both extend radially outwardly from an axis of symmetry of the prosthetic acetabular cup (fig. 32).  
Regarding at least claim 25
Similar to the explanation above, Conway meets the limitations of an acetabular joint prosthesis for replacing a natural acetabular articular surface on a pelvis (fig. 32), the acetabular joint prosthesis comprising: a prosthetic acetabular cup (140) comprising: a cup bone-facing surface having a generally convex shape (outer/bone-facing surface is convex), the cup bone-facing surface defining: a rim (142); and at least three guide features (the attachment location of each of the three removable flanges/augments 106, 104, 102 meet the limitation of at least three guide features, particularly since there is no particular structure required by the claim language; paragraph 0182 discloses that the three flanges/augments may be removably attached to the cup member, for example, via the dovetail connection shown in fig. 54, for the purpose of allowing the flanges/augments to be adjustably positioned about the cup) distributed about the cup bone-facing surface (fig. 32), wherein each of the guide features intersects the rim (guide features; 586 are shown to intersect the rim of the cup) and a cup joint-facing surface having a generally concave shape (inner/joint-facing surface is concave); an augment (106) comprising a first projection and a second projection defining a gap therebetween (fig. 32 shows a first and second projection of the flange/augment defining a gap therebetween), each of the first and second projections comprising: an augment cup-facing surface (surface that mates with the cup) that is securable to the cup bone-facing surface; and an augment bone-facing surface (bottom/lower surface) that, with the augment cup-facing surface secured to the cup bone-facing surface, is configured to face a portion of a pelvis to which the prosthetic acetabular cup is attached (paragraph 0183 discloses that the flange is attachable to a patient’s bone to thereby anchor to the patient’s bone and paragraph 0007 discloses that the flanges provide securement and fixation in and against the ilium region of the pelvis); and an augment-securing mechanism (dovetail; 581) configured to slidably couple the augment to the any of the guide features (paragraph 0214 discloses that the dovetail features 581/augment-securing mechanism and 586/guide feature allow the mounting member/augment to rotate and/or translate with respect to the cup 584).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiment shown in fig. 32 of Conway, which includes at least three guide features as well as a flange having two projections that define a gap therebetween, with the removable dovetail connection shown in fig. 54 of Conway, in order to allow for adjustable positioning of the flanges/augments about the cup member, as taught by Conway.
Regarding at least claim 30
Similar to the explanations above, Conway meets the limitations of an acetabular joint prosthesis (fig. 10) for replacing a natural acetabular articular surface on a pelvis, the acetabular joint prosthesis comprising: a prosthetic acetabular cup (258) comprising: a cup bone-facing surface having a generally convex shape (the outer bone-facing surface is convex); and a cup joint-facing surface having a generally concave shape (the inner/joint-facing surface is concave); an augment (mounting member; 250) comprising: an augment cup-facing surface (surface that mates with the cup as disclosed in paragraph 0165) that is securable to the cup bone-facing surface; an augment bone-facing surface (bottom/lower surface) that, with the augment cup-facing surface secured to the cup bone-facing surface, is configured to face a portion of a pelvis to which the prosthetic acetabular cup is attached (paragraph 0183 discloses that the flange is attachable to a patient’s bone to thereby anchor to the patient’s bone and paragraph 0007 discloses that the flanges provide securement and fixation in and against the ilium region of the pelvis); and an augment flesh-facing surface (top/upper surface) that, with the augment cup-facing surface secured to the cup bone-facing surface, is configured to face away from the portion of the pelvis (the top/upper surface of the flanges/augments is opposite the bottom/lower surface which interacts with the bone and therefore faces away from the bone and towards the flesh in the same way as applicant’s); and an augment-securing mechanism (receiving portion; 252) positioned at a juncture between the augment cup-facing surface and the augment flesh-facing surface, flush with the augment flesh-facing surface (fig. 10 shows that the receiving portion/augment-securing mechanism is flush with the top/upper surface that is the augment flesh-facing surface; the examiner notes that the term “flush with” is interpreted in accordance with applicant’s specification which discloses a coplanar relationship in paragraph 0074), and configured to secure the augment to the prosthetic acetabular cup with at least a portion of the cup bone-facing surface facing at least a portion of the augment cup-facing surface (the outer/bone-facing surface of the cup faces the augment cup-facing surface when the augment is secured to the cup as shown in fig. 10).  
Conway also teaches that the mounting member/augment may be provided in a number of various shapes, sizes, textures, and configurations for the purpose of filling bone defects and voids of varying degrees and locations with respect to a patient’s anatomy (paragraph 0215). Further, Conway shows at least one embodiment of an augment that comprises a first projection and a second projection defining a gap therebetween (fig. 32). 

    PNG
    media_image2.png
    243
    299
    media_image2.png
    Greyscale

However, Conway does not explicitly teach that the augment of fig. 54 comprises a first projection and a second projection defining a gap therebetween.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the augment shown in fig. 54 of Conway to include a first projection and a second projection defining a gap therebetween, such as the shape shown in fig. 32, in order to fill bone defects and voids of varying degrees and locations with respect to a patient’s anatomy, as taught by Conway. It is also considered to have been an obvious matter of design choice to make the different portions of the augment  of whatever form or shape was desired or expedient, particularly since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that augment comprises a first projection and a second projection defining a gap therebetween, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 35
Similar to the explanations above, Conway meets the limitations of an acetabular joint prosthesis (fig. 54) for replacing a natural acetabular articular surface on a pelvis, the acetabular joint prosthesis comprising: a prosthetic acetabular cup (584) comprising: a cup bone-facing surface having a generally convex shape (the outer/bone-facing surface is convex) comprising a rim (see annotated fig. 54 above); and a cup joint-facing surface having a generally concave shape (the inner/joint-facing surface is concave); an augment (mounting member; 580) comprising: an augment cup-facing surface (surface that mates with the cup) that is securable to the cup bone-facing surface; and an augment bone-facing surface (bottom/lower surface) that, with the augment cup-facing surface secured to the cup bone-facing surface, is configured to face a portion of a pelvis to which the prosthetic acetabular cup is attached (paragraph 0183 discloses that the flange is attachable to a patient’s bone to thereby anchor to the patient’s bone and paragraph 0007 discloses that the flanges provide securement and fixation in and against the ilium region of the pelvis); and an augment-securing mechanism (dovetail feature; 586) configured to secure the augment to the prosthetic acetabular cup with at least a portion of the cup bone-facing surface facing at least a portion of the augment cup-facing surface (the outer/bone-facing surface of the cup faces at least a portion of the mating/cup-facing surface of the mounting member/augment when the mounting member/augment is secured as disclosed in paragraphs 0214-0215); wherein the augment-securing mechanism comprises a fastener, generally perpendicular to a plane proximate the rim, that can be actuated to move the augment-securing mechanism from an unlocked configuration in which the augment is movable along the cup bone-facing surface, and a locked configuration in which the augment is fixedly secured to the cup bone-facing surface (paragraphs 0214-0215 discloses an expansion member, for example a set-screw, used to securely lock the augment to the cup such that the dovetail features may move with respect to one another in an unlocked configuration and are fixedly secured in a locked configuration when the set screw is actuated causing two pieces to spread such that a frictional engagement occurs between the augment and the cup; though Conway does not explicitly teach that the orientation of the set screw/fastener, the examiner has interpreted it as being generally perpendicular to a plane proximate the rim, particularly since the term generally is broad (see 112 rejection above) – further, the claimed “plane proximate the rim” can be interpreted as the plane that is perpendicular to the plane defined by the rim since the term proximate is defined as “next to” or “close”).
Conway also teaches that the mounting member/augment may be provided in a number of various shapes, sizes, textures, and configurations for the purpose of filling bone defects and voids of varying degrees and locations with respect to a patient’s anatomy (paragraph 0215). Further, Conway shows at least one embodiment of an augment that comprises a first projection and a second projection defining a gap therebetween (fig. 32), wherein each of the first projection and the second projection further comprises: a flesh-facing surface (top/upper surface); and at least one hole (111) passing from the flesh-facing surface to the bone-facing surface to receive a fastener usable to secure the projection to the pelvis (paragraph 0183 discloses screw holes 111 for anchoring the flange/augment to the bone via screws/fasteners).  

    PNG
    media_image2.png
    243
    299
    media_image2.png
    Greyscale

However, Conway does not explicitly teach that the augment of fig. 54 comprises a first projection and a second projection defining a gap therebetween.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the augment shown in fig. 54 of Conway to include a first projection and a second projection defining a gap therebetween, such as the shape shown in fig. 32, in order to fill bone defects and voids of varying degrees and locations with respect to a patient’s anatomy, as taught by Conway. It is also considered to have been an obvious matter of design choice to make the different portions of the augment  of whatever form or shape was desired or expedient, particularly since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that augment comprises a first projection and a second projection defining a gap therebetween, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claims 21, 26, 31, and 36
Conway teaches the acetabular joint prosthesis of claims 19, 25, 30, and 35, wherein the first projection and the second projection each have a geometry and material selected such that the first projection and the second projection are bendable to conform to anatomical features on a pelvis (paragraph 0184 discloses that the flanges may be rigid or bendable and paragraph 0161 discloses that the flanges are configured to conform to the pelvis of a particular patient’s anatomy).  
Regarding at least claims 22, 27, 32, and 37
Conway teaches the acetabular joint prosthesis of claims 19, 25, 30, and 35, wherein the first projection and the second projection each have: a proximal end proximate the augment-securing mechanism; a distal end positioned away from the augment-securing mechanism; and an arcuate shape that causes the distal end to project away from the other of the first projection and the second projection (fig. 32 shows a proximal end, a distal end, and an arcuate shape as claimed).  
Regarding at least claims 23, 28, 33, and 38
Conway teaches the acetabular joint prosthesis of claims 19, 25, 30, and 35, wherein first projection and the second projection are shaped to define a "rabbit ear" shape (fig. 32 shows a rabbit ear shape).  
Regarding at least claims 24, 29, and 34
Conway teaches the acetabular joint prosthesis of claims 19, 25, and 30, wherein each of the first projection and the second projection further comprises: a flesh-facing surface (upper surface); and at least one hole (111) passing from the flesh-facing surface to the bone-facing surface to receive a fastener usable to secure the projection to the pelvis (paragraph 0183 discloses screw holes for anchoring the flange to the bone).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774